HonorableFrank Wrlght
CountyAuditor
Fsnnin County
Bonham,Texas

Dear Sir:                   opinion NO. o-3669

                           Re: Doea the comniseioners'court
                               have the authorityto donate
                               to a fund sponsoredby an Ameri-
                               can LegionPoet for ths purpose
                               of purchasing~~pulmotor?

         Your letterof June 2, 1941, requeetingan opinionof this
departmentupon the above stated questionhas been received.

         The courts of Texas have repeatedlyheld tbet countycomle-
sionere'courtsmay exerciseonly such authority~8 is conferred,ex-
prfiesly
       or by impllcrtlon, by the Constitutionand the etatuteeof thla
state. The authoritiesto thlpleffect are 80 numerouewe do mt deem
It neceeaaryto cite them.

         In OpinionNo. o-1001,this departmentheld that the oomis-
slonera'court does not have authorityto donate countyfunds to the
AmericanRed Cmaa and other charitableorganlzrtlone.

         OpinionNo. O-591 of this depvtment held that the oommis-
sloners'court of GalveetonCounty,Text, me without wthorlty to ex-
pend countyfunds for the employmentof life guard6for the Galveston
beach.

          There are ?dmy other oplnione of this &epertznent  holding in
effect that the countyoomal~eionere'   00~t  has Ilo leg*1 authorityit0
expend countyfunds for any purposeunlees duly authorizedby l&w.
After a carefulsearchof the authorltlee,    we fall to fM PII~authority,
authorizingthe ownul~sioners'  court to donate or expendany oountyfunde
for the above mentionedpurpose. Therefore,the above stated queetion
Is respectfullyUmmred in the negative.
                                                 .-




HonorableFrank Vright,page 2   (o-3669)



         Trustingthat the foregoing ful4 rImwereyour inquiry,we


                                          Yours very truly,

                                 ., ATTOBNEYGE~LOF      TEXAS



                                     By: AraellWilllm8 If3
                                             ArdellWilll8.m~
                                                   Assistant
AW:db


APPROVEDJune 15, 191

Glen R. Lewie
Acting AttorneyGeneral



APPROVED
opinion
comuiittie
By BWB
   chairman